      Case 7:19-cr-00522 Document 172 Filed on 03/19/20 in TXSD Page 1 of 1
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                March 19, 2020
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              MCALLEN DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          § CRIMINAL ACTION NO. 7:19-CR-522-2
                                             §
JOHN F. CUELLAR                              §



                                         ORDER
       The Court considers Defendant’s March 26, 2020 sentencing hearing. In light of

the current guidelines from the Center for Disease Control and public health authorities,

as well as Hidalgo County’s Declaration of Local Disaster, the Court hereby CANCELS

said hearing. A sentencing hearing date will be provided at a later date.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 19th day of March, 2020.



                                              ___________________________________
                                              Micaela Alvarez
                                              United States District Judge




1/1
